


Exhibit 10.23

 

PARAGON SOLUTIONS, INC.

NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

 

 

1.                                       Purpose.  The purpose of the Paragon
Solutions, Inc. Non-Employee Director Stock Option Plan (the “Plan”) is to
advance the interests of Paragon Solutions, Inc. (the “Company”) by encouraging
ownership of the common stock of the Company, and such other securities of the
Company as may be substituted for such stock pursuant to Section 6 hereof (the
“Common Stock”), by certain non-employee directors of the Company, thereby
giving such directors an increased incentive to devote their efforts to the
success of the Company.

 

2.                                       Administration.  The Board of Directors
of the Company has authority to interpret the Plan and otherwise administer the
plan in accordance with its terms.

 

3.                                       Eligibility.  Except as provided
otherwise in this Section 3, options under the Plan shall be granted in
accordance with Section 5 to each Non-Employee Director (as defined below) of
the Company; provided that shares of the Company’s Common Stock remain available
for grant hereunder in accordance with Section 4.  For purposes of this Plan, a
“Non-Employee Director” shall mean each member of the Company’s Board of
Directors who is not an employee of the Company or any of its affiliates and who
has not been appointed or elected to the Board solely by reason of his or her
affiliation with a shareholder of the Company.  Non-Employee Director to whom an
option is granted under the Plan shall be referred to hereinafter as a
“Grantee.”

 

4.                                       Shares Subject to Plan.  The shares
subject to the Plan shall be authorized but unissued or reacquired shares of the
Company’s Common Stock.  Subject to adjustment in accordance with the provisions
of Section 6 of the Plan, the maximum number of shares of Common Stock for which
options may be granted under the Plan shall be Two Million (2,000,000) and the
initial adoption of the Plan by the Board of Directors of the Company shall
constitute a reservation of Two Million (2,000,000) authorized but unissued, or
reacquired, shares of Common Stock for issuance only upon the exercise of
options granted under the Plan.  In the event that any outstanding option
granted under the Plan for any reason expires or is terminated prior to the end
of the period during which options may be granted under the Plan, the shares of
Common Stock allocable to the unexercised portion of such option may again be
subject in whole or in part to any option granted under the Plan.

 

5.                                       Terms and Conditions of Options. 
Options granted pursuant to the Plan shall be evidenced by Stock Option
Agreements in such form as shall comply with and be subject to the following
terms and conditions:

 

(a)                                  Grant.  Certain  persons who are
Non-Employee Director on the Effective Date (as defined in Section 7(a) below)
may  be granted on that date an option to purchase Five-Hundred-Thousand
(500,000) shares of the Company’s Common Stock.

 

(b)                                 Exercise Price.  The exercise price for each
option granted under the Plan shall be determined by the Board of Directors  in
good faith to be reasonable to give the Grantee an incentive to promote the
success and enhance the value of the Company.

 

(c)                                  Medium and Time of Payment.  The exercise
price shall be payable in full upon the exercise of an option in cash and/or
shares of Common Stock; provided, however, that if shares of Common Stock are
used to pay the exercise price of an Option, such shares must have been held by
the Grantee for at least six months.  In the event that all or part of the
exercise price of an option is paid by the surrender to the Company of shares of
Common Stock previously held by the Grantee, such shares

 

--------------------------------------------------------------------------------


 

shall be valued at their Fair Market Value as of the date of exercise, and the
Grantee shall deliver to the Company a certificate of certificates representing
such shares duly endorsed to the Company or accompanied by a duly-executed
separate instrument of transfer satisfactory to the Board of Directors.

 

(d)                                 Term.  Each option granted under the Plan
shall, to the extent not previously exercised, terminate and expire on the date
ten (10) years after the date of grant of the option, unless earlier terminated
as provided hereinafter in Section 5(g).

 

(e)                                  Exercisability.  Each option granted under
this Plan shall vest (become exercisable) as to all of the shares covered
thereby immediately upon the date of grant.

 

(f)                                    Method of Exercise.  All options granted
under the Plan shall be exercised by an irrevocable written notice directed to
the Secretary of the Company at the Company’s principal place of business.  Such
written notice shall be accompanied by payment in full of the exercise price for
the shares for which such option is being exercised.  The Company shall make
delivery of certificates representing the shares for which an option has been
exercised within a reasonable period of time; provided, however, that if any
law, regulation or agreement requires the Company to take any action with
respect to the shares for which an option has been exercised before the issuance
thereof, then the date of delivery of such shares shall be extended for the
period necessary to take such action.  Certificates representing shares for
which options are exercised under the Plan may bear such restrictive legends as
may be necessary or desirable in order to comply with applicable federal and
state securities laws.  Nothing contained in the Plan shall be construed to
require the Company to register any shares of Common Stock underlying options
granted under this Plan.

 

(g)                                 Effect of Termination of Directorship.  Upon
termination of a Grantee’s membership on the Board of Directors of the Company
for any reason (including without limitation by reason of death, Disability,
Retirement or failure to be re-nominated or re-elected as a director), the
options held by the Grantee under the Plan, to the extent they were exercisable
on the date of termination (including any acceleration by reason of such
termination) shall remain exercisable until the earlier of (i) the original
expiration date of the Option, or (ii) the fifth anniversary of the Grantee’s
termination as a director.  In the event of the death of a Grantee, the
Grantee’s personal representatives, heirs or legatees (the “Grantee’s
Successors”) may exercise the options held by the Grantee on the date of death,
upon proof satisfactory to the Company of their authority.  Such exercise
otherwise shall be subject to the terms and conditions of the Plan.

 

(h)                                 Transferability of Options.  Any option
granted pursuant to the Plan shall be assignable or transferable by the Grantee
by will, by the laws of descent and distribution, or pursuant to a domestic
relations order that would satisfy Section 414(p)(1)(A) of the Internal Revenue
Code of 1986, as amended, if such provision applied to an option under the
Plan.  In addition, any option granted pursuant to the Plan shall be
transferable by the Grantee to any of the following permitted transferees, upon
such reasonable terms and conditions as the Board of Directors may establish: 
(i) any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
or employee), (ii) a trust in which the foregoing persons (or the Grantee) have
more than fifty percent of the beneficial interests, (iii) a foundation in which
these persons (or the Grantee) control the management of assets, or (iv) any
other entity in which these persons (or the Grantee) own more than fifty percent
of the voting interests.

 

(i)                                     Rights as Shareholder.  Neither the
Grantee nor the Grantee’s Successors or transferees shall have rights as a
shareholder of the Company with respect to shares of Common Stock covered by the

 

2

--------------------------------------------------------------------------------


 

Grantee’s option until the Grantee or such successors or transferees become the
holder of record of such shares.

 

(j)                                     No Options after Ten Years.  No options
shall be granted except within a period of ten (10) years after the Effective
Date.

 

6.                                       Adjustments.  In the event a stock
dividend is declared upon the Common Stock, the authorization limits under
Section 4 shall be increased proportionately, and the shares of Common Stock
then subject to each option shall be increased proportionately without any
change in the aggregate purchase price therefor.  In the event the Common Stock
shall be changed into or exchanged for a different number or class of shares of
stock or securities of the Company or of another corporation, whether through
reorganization, recapitalization, reclassification, share exchange, stock
split-up, combination of shares, merger or consolidation, or otherwise, the
authorization limits under Section 4 shall be adjusted proportionately, and
there shall be substituted for each such share of Common Stock then subject to
each option the number and class of shares into which each outstanding share of
Common Stock shall be so exchanged, all without any change in the aggregate
purchase price for the shares then subject to each option, or there shall be
made such other equitable adjustment as the Board of Directors shall approve.

 

7.                                       Effective Date and Termination of Plan.

 

(a)                                  Effective Date.  The Plan was approved on
August 31, 2001 by the Board of Directors of the Company, and will become
effective as of September 1, 2001 (the “Effective Date”).

 

(b)                                 Termination.  The Board of Directors may
terminate the Plan at any time.  No termination of the Plan shall adversely
affect the rights of the Grantees who have outstanding Options without the
consent of such Grantees.

 

8.                                       No Obligation to Exercise Option.  The
granting of an option shall impose no obligation upon the Grantee to exercise
such option.

 

9.                                       Amendment.  The Board of Directors may,
at any time and from time to time, amend, modify or terminate the Plan without
shareholder approval; provided, however, that the Board of Directors may
condition any amendment or modification on the approval of shareholders of the
Company if such approval is necessary or deemed advisable with respect to tax,
securities or other applicable laws, policies or regulations.  Any amendment to
the Plan shall not, without the written consent of the Grantee, affect such
Grantee’s rights under any option theretofore granted to such Grantee.

 

The foregoing is hereby acknowledged as being the Paragon Solutions, Inc.
Non-Employee Director Stock Option Plan as adopted by the Board of Directors of
the Company on August 31, 2001.

 

 

PARAGON SOLUTIONS, INC.

 

 

 

 

By:

Thomas Underwood

 

 

 

 

 

Its:

President

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Exhibit C

 

NON-QUALIFIED STOCK OPTION AGREEMENT

under the

PARAGON SOLUTIONS, INC.

2001 NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN

 

Optionee: [Name]

 

Number Shares Subject to Option:  [Number]

 

Exercise Price per Share:  $[Number]

 

Date of Grant:  September        , 2001

 

1.                                       Grant of Option.  Paragon Solutions,
Inc. (the “Company”) hereby grants to the Optionee named above (the “Optionee”),
under the Paragon Solutions, Inc. 2001 Non-Employee Directors Stock Option Plan
(the “Plan”), a Non-Qualified Stock Option to purchase, on the terms and
conditions set forth in this agreement (this “Option Agreement”), the number of
shares indicated above of the Company’s $0.001 par value common stock (the
“Stock”), at the exercise price per share set forth above (the “Option”). 
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned such terms in the Plan.

 

2.                                       Vesting of Option.  The Option is
exercisable in full as of the date of the grant.

 

3.                                       Period of Option and Limitations on
Right to Exercise.  The Option will, to the extent not previously exercised,
lapse under the earliest of the following circumstances; provided, however, that
the Committee may, prior to the lapse of the Option under the circumstances
described in paragraphs (b), (c) and (d) below, provide in writing that the
Option will extend until a later date:

 

(a)                                  The Option shall lapse as of 5:00 p.m.,
Eastern Time, on September 1, 2004 (the “Expiration Date”).

 

(b)                                 The Option shall lapse on the date of the
Optionee’s termination of service for any reason other than the Optionee’s death
or Disability.

 

(c)                                  If the Optionee’s employment terminates by
reason of Disability, the Option shall lapse one year after the date of the
Optionee’s termination of employment.

 

(d)                                 If the Optionee dies while employed or
during the one-year period described in subsection (c) above and before the
Option otherwise lapses, the Option shall lapse one year after the date of the
Optionee’s death.  Upon the Optionee’s death, the Option may be exercised by the
Optionee’s beneficiary.

 

If the Optionee or his beneficiary exercises an Option after termination of
service, the Option may be exercised only with respect to the shares that were
otherwise vested on the Optionee’s termination of service (including vesting by
acceleration in accordance with Article 13 of the Plan).

 

4.                                       Exercise of Option.  The Option shall
be exercised by written notice directed to the Secretary of the Company at the
principal executive offices of the Company, in substantially the form attached
hereto as Exhibit A, or such other form as the Committee may approve.  If the
person exercising

 

--------------------------------------------------------------------------------


 

the Option is not the Optionee, such person shall also deliver with the notice
of exercise appropriate proof of his or her right to exercise the Option. 
Unless the exercise is a broker-assisted “cashless exercise” as described below,
such written notice shall be accompanied by full payment in cash, shares of
Stock previously acquired by the Optionee (which shares may be delivered by
attestation or actual delivery of one or more certificates), or any combination
thereof, for the number of shares specified in such written notice; provided,
however, that if shares of Stock are used to pay the exercise price, such shares
must have been held by the Optionee for at least six months.  The Fair Market
Value of the surrendered Stock as of the last trading day immediately prior to
the exercise date shall be used in valuing Stock used in payment of the exercise
price.  To the extent permitted under Regulation T of the Federal Reserve Board,
and subject to applicable securities laws, the Option may be exercised through a
broker in a so-called “cashless exercise” whereby the broker sells the Option
shares and delivers cash sales proceeds to the Company in payment of the
exercise price.  In such case, the date of exercise shall be deemed to be the
date on which notice of exercise is received by the Company and the exercise
price shall be delivered to the Company on the settlement date.

 

Subject to the terms of this Option Agreement, the Option may be exercised at
any time and without regard to any other option held by the Optionee to purchase
stock of the Company.  No fractional shares of Stock shall be issued upon
exercise of the Option.

 

5.                                       Lock-Up Period.  Optionee hereby agrees
that, if so requested by the Company or any representative of the underwriters
(the “Managing Underwriter”) in connection with any registration of the offering
of any securities of the Company under the 1933 Act, Optionee shall not sell or
otherwise transfer any Option Shares or other securities of the Company during
the 180-day period (or such other period as may be requested in writing by the
Managing Underwriter and agreed to in writing by the Company) (the “Market
Standoff Period”) following the effective date of a registration statement of
the Company filed under the 1933 Act.  Such restriction shall apply only to the
first registration statement of the Company to become effective under the 1933
Act that includes securities to be sold on behalf of the Company to the public
in an underwritten public offering under the 1933 Act.  The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period.

 

6.                                       Withholding.  The Company has the
authority and the right to deduct or withhold, or require the Optionee to remit
to the Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Optionee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the exercise of the Option. 
Such withholding requirement may be satisfied, in whole or in part, at the
election of the Company, by withholding from the Option shares of Stock having a
Fair Market Value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Committee establishes.

 

7.                                       Limitation of Rights.  The Option does
not confer to the Optionee or the Optionee’s personal representative any rights
of a shareholder of the Company unless and until shares of Stock are in fact
issued to such person in connection with the exercise of the Option.  Nothing in
this Option Agreement shall interfere with or limit in any way the right of the
Company or any Parent or Subsidiary to terminate the Optionee’s service at any
time, nor confer upon the Optionee any right to continue in the service of the
Company or any Parent or Subsidiary.

 

8.                                       Stock Reserve.  The Company shall at
all times during the term of this Option Agreement reserve and keep available
such number of shares of Stock as will be sufficient to satisfy the requirements
of this Option Agreement.

 

2

--------------------------------------------------------------------------------


 

9.                                       Optionee’s Covenant.  Optionee hereby
agrees to use his or her best efforts to provide services to the Company in a
workmanlike manner and to promote the Company’s interests.  In the event the
Option Shares have not been registered under the 1933 Act at the time the Option
is exercised, Optionee shall, if required by the Company, concurrently with the
exercise of all or any portion of the Option, deliver to the Company his or her
Investment Representation Statement in the form attached hereto as Exhibit B.

 

10.                                 Restrictions on Transfer and Pledge.  The
Option may not be pledged, encumbered, or hypothecated to or in favor of any
party other than the Company or a Parent or Subsidiary, or be subject to any
lien, obligation, or liability of the Optionee to any other party other than the
Company or a Parent or Subsidiary.  The Option is not assignable or transferable
by the Optionee other than by will or the laws of descent and distribution or
pursuant to a domestic relations order that would satisfy Section 414(p)(1)(A)
of the Code; provided, however, that the Committee may (but need not) permit
other transfers where the Committee concludes that such transferability (i) does
not result in accelerated taxation and (ii) is otherwise appropriate and
desirable, taking into account  any factors deemed relevant, including without
limitation, state or federal tax or securities laws applicable to transferable
options.  The Option may be exercised during the lifetime of the Optionee only
by the Optionee or any permitted transferee.

 

11.                                 Restrictions on Issuance of Shares.  If at
any time the Board shall determine in its discretion, that listing, registration
or qualification of the shares of Stock covered by the Option upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition to the exercise of the Option, the Option may not be exercised in
whole or in part unless and until such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board.

 

12.                                 Right of First Refusal.  Except as provided
in Section 12(g) below, before any Option Shares held by Optionee or any
transferee (either, a “Holder”) may be sold or otherwise transferred (including
transfer by gift or operation of law), the Company or its assignee(s) shall have
a right of first refusal to purchase the Option Shares on the terms and
conditions set forth in this Section (the “Right of First Refusal”).

 

(a)                                  Notice of Proposed Transfer.  The Holder of
the Option Shares shall deliver to the Company a written notice (the “Notice”)
stating (i) the Holder’s bona fide intention to sell or otherwise transfer such
Option Shares, (ii) the name of each proposed purchaser or other transferee
(each a “Proposed Transferee”), (iii) the number of Option Shares to be
transferred to each Proposed Transferee, and (iv) the bona fide cash price or
other consideration for which the Holder proposes to transfer the Option Shares
(the “Offered Price”), and the Holder shall offer the Option Shares at the
Offered Price to the Company or its assignee(s).

 

(b)                                 Exercise of Right of First Refusal.  At any
time within thirty (30) days after receipt of the Notice, the Company and/or its
assignee(s) may, by giving written notice to the Holder (the “Repurchase
Notice”), elect to purchase all, but not less than all, of the Option Shares
proposed to be transferred to any one or more Proposed Transferees, at the
purchase price determine in accordance with subsection (c) below.

 

(c)                                  Purchase Price.  The purchase price
(“Purchase Price”) for the Option Shares purchased by the Company or its
assignee(s) under this Section shall be the Offered Price.  If the Offered Price
includes consideration other than cash, the cash equivalent value of the
non-cash consideration shall be determined by the Board of Directors of the
Company in good faith.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Payment.  Payment of the Purchase Price
shall be made, at the option of the Company or its assignee(s), in cash (by
check), by cancellation of all or a portion of any outstanding indebtedness of
the Holder to the Company (or, in the case of repurchase by an assignee, to the
assignee), or by any combination thereof, within 30 days after receipt of the
later of the Notice, in the manner and at the times set forth therein.

 

(e)                                  Holder’s Right to Transfer.  If all of the
Option Shares proposed in the Notice to be transferred to a given Proposed
Transferee are not purchased by the Company and/or its assignee(s) as provided
in this Section, then the Holder may sell or otherwise transfer such Option
Shares to that Proposed Transferee at the Offered Price or at a higher price;
provided that such sale or other transfer is consummated within 120 days after
the date of the Notice, that any such sale or other transfer is effected in
accordance with any applicable securities laws, and that the Proposed Transferee
agrees in writing that the provisions of this Section shall continue to apply to
the Option Shares in the hands of such Proposed Transferee.  If the Option
Shares described in the Notice are not transferred to the Proposed Transferee
within such period, a new Notice shall be given to the Company, and the Company
and/or its assignees shall again be offered the Right of First Refusal before
any Option Shares held by the Holder may be sold or otherwise transferred.

 

(f)                                    Exception for Permitted Transfers. 
Notwithstanding the foregoing, the Right of First Refusal shall not apply to any
transfer of any or all of the Option Shares during Optionee’s lifetime, or on
Optionee’s death by will or the laws of descent and distribution, to Optionee’s
spouse, lineal descendants or antecedents, parents, or siblings, or to trusts
for the benefit of such persons (“Permitted Transferees”); provided that (i) the
transferring Optionee shall give the Corporate Secretary of the Company at least
10 days’ prior written notice before effecting such transfer, (ii) the
transferee shall receive and hold the Option Shares so transferred subject to
the provisions of this Right of First Refusal and shall furnish the Company with
a written agreement to be bound by and comply with this Right of First Refusal,
if so requested by the Company, and (iii) there shall be no further transfer of
such Option Shares except in accordance with the terms of this Right of First
Refusal, and such transferee shall be treated as a “Holder” for purposes of this
Agreement.

 

(g)                                 Termination of Right of First Refusal.  The
Right of First Refusal shall terminate as to any Option Shares upon an initial
Public Offering of the Company’s Stock.

 

13.                                 Plan Controls.  The terms contained in the
Plan are incorporated into and made a part of this Option Agreement and this
Option Agreement shall be governed by and construed in accordance with the
Plan.  In the event of any actual or alleged conflict between the provisions of
the Plan and the provisions of this Option Agreement, the provisions of the Plan
shall be controlling and determinative.

 

14.                                 Successors.  This Option Agreement shall be
binding upon any successor of the Company, in accordance with the terms of this
Option Agreement and the Plan.

 

15.                                 Severability.  If any one or more of the
provisions contained in this Option Agreement are invalid, illegal or
unenforceable, the other provisions of this Option Agreement will be construed
and enforced as if the invalid, illegal or unenforceable provision had never
been included.

 

16.                                 Notice.  Notices and communications under
this Option Agreement must be in writing and either personally delivered or sent
by registered or certified United States mail, return receipt requested, postage
prepaid.  Notices to the Company must be addressed to:

 

4

--------------------------------------------------------------------------------


 

Paragon Solutions, Inc.

3625 Brookside Parkway

Suite 300

Alpharetta, Georgia 30022

Attn: Philip Jacobs, Secretary

 

or any other address designated by the Company in a written notice to the
Optionee.  Notices to the Optionee will be directed to the address of the
Optionee then currently on file with the Company, or at any other address given
by the Optionee in a written notice to the Company.

 

17.                                 Tax Consequences.  Set forth below is a
brief summary as of the Date of Grant of some of the federal tax consequences of
exercise of the Option and disposition of the Option Shares.  THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. 
OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING
OF THE OPTION SHARES.

 

(a)                                  Exercise of Non-Qualified Stock Option. 
Upon exercise of a non-qualified stock option, Optionee normally will be treated
as having received compensation income (taxable at ordinary income tax rates)
equal to the excess, if any, of the Fair Market Value of the Option Shares on
the date of exercise over the Exercise Price.  The Company will be required to
withhold from Optionee’s compensation or collect from Optionee and pay to the
applicable taxing authorities an amount in cash equal to a percentage of this
compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Option Shares if such withholding amounts are not
delivered at the time of exercise.

 

(b)                                 Disposition of Shares.  In the case of a
non-qualified stock option, any gain realized on disposition of the Option
Shares will be treated as capital gain, which may be long-term or short-term
depending on the period that the Option Shares were held.

 

IN WITNESS WHEREOF, Paragon Solutions, Inc., acting by and through its duly
authorized officers, has caused this Option Agreement to be executed, and the
Optionee has executed this Option Agreement, all as of the day and year first
above written.

 

 

PARAGON SOLUTIONS, INC.

 

 

 

By:

 

 

 

Name:

Tom Underwood

 

Title:

President

 

 

 

OPTIONEE:

 

 

 

 

 

 

[Name]

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF EXERCISE OF OPTION TO PURCHASE

COMMON STOCK OF

Paragon Solutions, INC.

 

Name

 

 

Address:

 

 

 

 

Date

 

 

 

Paragon Solutions, Inc.

3625 Brookside Parkway

Suite 300

Alpharetta, Georgia 30022

Attn: Philip Jacobs, Secretary

 

Re:                               Exercise of Non-Qualified Stock Option

 

I elect to purchase                     shares of Common Stock of Paragon
Solutions, Inc. (the “Company”) pursuant to the Paragon Solutions, Inc.
Non-Qualified Stock Option Agreement dated                     and the Paragon
Solutions, Inc. 2001 Long-Term Incentive Plan.  The purchase will take place on
the Exercise Date, which will be (i) as soon as practicable following the date
this notice and all other necessary forms and payments are received by the
Company, unless I specify a later date (not to exceed 30 days following the date
of this notice), or (ii) in the case of a Broker-assisted cashless exercise (as
indicated below), the date of this notice.

 

On or before the Exercise Date (or, in the case of a Broker-assisted cashless
exercise, on the settlement date following the Exercise Date), I will pay the
full exercise price in the form specified below (check one):

 

[ ]                                     Cash Only: by delivering a check to the
Company for $                   .

 

[ ]                                     Cash and Shares: by delivering a check
to the Company for $                  for the part of the exercise price.  I
will pay the balance of the exercise price by delivering to the Company by
attestation or actual delivery of a stock certificate with my endorsement for
shares of the Company Stock that I have owned for at least six months.  If the
number of shares of such the Company Stock so delivered exceeds the number
needed to pay the exercise price, the Company will issue me a new stock
certificate for the excess.

 

[ ]                                     Shares Only: by delivering to the
Company by attestation or actual delivery of a stock certificate with my
endorsement for shares of the Company Stock that I have owned for at least six
months.  If the number of shares of such the Company Stock so delivered exceeds
the number needed to pay the exercise price, the Company will issue me a new
stock certificate for the excess.

 

[ ]                                     Cash From Broker: by delivering the
purchase price from                                       , a broker, dealer or
other “creditor” as defined by Regulation T issued by the Board of Governors of
the Federal Reserve System (the “Broker”).  I authorize the Company to issue a
stock certificate in the number of shares indicated above in the name of the
Broker in accordance with instructions

 

--------------------------------------------------------------------------------


 

received by the Company from the Broker and to deliver such stock certificate
directly to the Broker (or to any other party specified in the instructions from
the Broker) upon receiving the exercise price from the Broker.

 

On or before the Exercise Date, I will pay satisfy any applicable tax
withholding obligations in the form specified below (check one):

 

[ ]                                     Cash Only: by delivering a check to the
Company for the full tax withholding amount.

 

[ ]                                     Cash and Shares: by delivering a check
to the Company for part of the tax withholding amount.  I will pay the balance
of the tax withholding amount by delivering to the Company by attestation or
actual delivery of a stock certificate with my endorsement for shares of the
Company Stock that I have owned for at least six months.  If the number of
shares of the Company Stock so delivered exceeds the number needed to pay the
tax withholding amount, the Company will issue me a new stock certificate for
the excess.

 

[ ]                                     Shares Only: by delivering to the
Company by attestation or actual delivery of a stock certificate with my
endorsement for shares of the Company Stock that I have owned for at least six
months.  If the number of shares of the Company Stock so delivered exceeds the
number needed to pay the tax withholding amount, the Company will issue me a new
stock certificate for the excess.

 

[ ]                                     Withholding of Shares to Cover Minimum
Obligation: by having the Company withhold shares of Stock from the Option
having a Fair Market Value on the date of withholding equal to the minimum
amount (and not any greater amount) required to be withheld for tax purposes.

 

Please deliver the stock certificate to me (unless I have chosen to pay the
purchase price through a Broker).

 

Very truly yours,

 

 

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

PARAGON SOLUTIONS, INC.

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Number of Option Shares

 

Exercised:

 

 

 

 

Number of Option Shares

 

Remaining:

 

 

 

 

Date:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INVESTMENT REPRESENTATION STATEMENT

REGARDING EXERCISE OF OPTION TO PURCHASE

COMMON STOCK OF PARAGON SOLUTIONS, INC.

 

Optionee:

 

 

 

 

No. of Shares Exercised:

 

 

 

In connection with the purchase of the above-listed shares (the “Shares”) of
common stock of Paragon Solutions, Inc. (the “Company”), the undersigned
Optionee represents to the Company the following:

 

(a)                                  I understand and agree that the Shares are
being issued and sold to me without registration under any state or federal law
relating to the registration of securities for sale, and are being issued and
sold in reliance on exemptions from registration under appropriate state and
federal laws.  I understand that the Shares must be held indefinitely unless
they are subsequently registered under the 1933 Act or an exemption from such
registration is available.

 

(b)                                 I further understand and agree that the
Company is under no obligation to register the Shares or to comply with any
exemption available for sale of the Shares by me without registration, and the
Company is under no obligation to act in any manner so as to make Rule 144,
promulgated under the Securities Act of 1933 (the “1933 Act”), available with
respect to sale of the Shares.

 

(c)                                  I understand and agree that a legend
indicating that the Shares have not been registered under the applicable
securities laws, and referring to any applicable restrictions on transferability
and sale of the Shares, may be placed on the certificate or certificates
delivered to me, that any transfer agent of the Company may be instructed to
require compliance therewith, and that in order to ensure compliance with such
restrictions, the Company may issue appropriate “stop transfer” instructions to
its transfer agent.

 

(d)                                 I understand that I may suffer adverse tax
consequences as a result of my purchase or disposition of the Shares.  I hereby
represent that I have consulted with any tax consultants I deem advisable in
connection with the purchase or disposition of the Shares and that I am not
relying on the Company for any tax advice.

 

(e)                                  I am aware of the Company’s business
affairs and financial condition and have acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
Shares.  I am acquiring the Shares for investment my own account only and not
with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the 1933 Act.

 

Signature of Optionee:

 

Date:

 

,

 

 

 

--------------------------------------------------------------------------------
